Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-18-00568-CR

                                          IN RE Justin SOWERS

                                             Original Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: August 22, 2018

PETITION FOR WRIT OF HABEAS CORPUS DENIED

           Relator filed a pro se petition for writ of habeas corpus raising several complaints about

his underlying criminal cases. Relator is represented by court-appointed trial counsel below;

therefore, he is not entitled to hybrid representation. Patrick v. State, 906 S.W.2d 481, 498 (Tex.

Crim. App. 1995). The absence of a right to hybrid representation means relator’s pro se petition

for writ of habeas corpus will be treated as presenting nothing for this court’s review. See id.; see

also Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.—Houston [1st Dist.] 1994, orig.

proceeding). Accordingly, relator’s petition for writ of habeas corpus is denied. See TEX. R. APP.

P. 52.8(a).

                                                         PER CURIAM

Do not publish

1
  This proceeding arises out of Cause Nos. 2018CR07490, etc., styled The State of Texas v. Jason Sowers, pending in
the 437th Judicial District Court, Bexar County, Texas, the Honorable Lori I. Valenzuela presiding.